Judgment of a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Queens, convicting the defendant of a violation of subdivision 5 of section 70 of the Vehicle and Traffic Law (driving a motor vehicle while intoxicated) and sentencing her to pay a fine of $100, or, in the alternative, to serve ten days in the city prison, reversed on the law, complaint dismissed, and fine remitted. We are of opinion that the judgment of conviction is not supported by the evidence. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.